UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7744


LEONARD LEON PITTMAN,

                  Petitioner - Appellant,

             v.

LORETTA K. KELLY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-00675-JCC-JFA)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard Leon Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonard      Leon    Pittman        seeks    to     appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial         showing       of     the    denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner     satisfies       this         standard       by     demonstrating          that

reasonable    jurists       would     find      that     any     assessment       of     the

constitutional      claims      by   the    district      court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We

have independently reviewed the record and conclude that Pittman

has not made the requisite showing.                       Accordingly, we deny a

certificate    of     appealability         and      dismiss      the    appeal.          We

dispense     with    oral    argument        because       the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                            2